In a condemnation proceeding, the appeal is from an order of the Supreme Court, Orange County, entered October 5, 1977, which, inter alia, (1) confirmed the amended report of the Commissioners of Appraisal, dated July 28, 1976, (2) directed appellant to pay respondent Peter Garofano the sum of $44,000 as compensation and (3) granted said respondent an additional allowance of $2,200. Order affirmed, with costs. In this matter, issues of fact were presented to the commissioners and resolved by them. It cannot be said that their findings were not supported by substantial evidence. Mollen, P. J., Hopkins, Titone, Hawkins and O’Connor, JJ., concur.